—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 15, 1992, which denied defendants-appellants’ motion to change the venue from Bronx County to Nassau County, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of granting leave to renew the motion upon proper papers, and otherwise affirmed, without costs.
Given numerous Nassau County connections, and that the only connection to Bronx County is that one of the defendants, a former owner of the building in Nassau County that allegedly contaminated plaintiff, happens to reside there, it appears that a change of venue would be warranted upon a showing of how identified material witnesses would be inconvenienced if required to testify in Bronx County (see, Coles v LaGuardia Med. Group, 161 AD2d 166, 167). In the exercise of discretion, we give appellants another opportunity to make such a showing. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.